DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pursuant to communications filed on 10/30/2020, this is a First Action Non-Final Rejection on the Merits. Claims 1-7 are currently pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
                                   Examiner's Note
Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

1. – a receiving unit …In claim 1.
2. – a transmitting unit …. In claim 1.
3. – a first reporting unit… In claim 1.
4. – a second receiving unit … In claim 5.
5. – a second reporting unit … In claim 5.
6. – a force detection unit … In claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case: 
Claims 1 and 5: The use of the term “can” is indefinite.  It is not clear if Applicant is intending the claim limitations using the phrase “can” to be optional or that the phrase should be interpreted as a definite statement (for example, in claim 1, the sentence “…the instruction apparatus can instruct the control apparatus to execute the operation program, …”).  
The Examiner further notes that the word “can” is indefinite because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required. In other words, it is unclear whether a robot system can practice the invention of claim 1 by satisfying all of the other limitations of claim 1, without necessarily being required to possess the capability to instruct the control apparatus to execute the operation program, when the receiving unit receives the information.
Furthermore, the verb form of the word “can” carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability. It can also be used to indicate a possibility or probability. Accordingly, appropriate correction and/or clarification are earnestly solicited.
In claim 1, the expression, “…is in a condition with a right for control…” is not clear as it does not have a unique and unambiguous meaning. It appears that said definition simply reflects the condition further described in the claim in the expression "the instruction apparatus can instruct the control apparatus to execute the operation program". Therefore, in order to overcome the rejection, it is suggested to amend the claim by inverting the order of the two expressions, for example as "is in a condition with right for control” …. Accordingly, appropriate correction and/or clarification are earnestly solicited.
In claim 1, this claim is not clear because of the inconsistent use of the term "receiving unit”. Said term is used to identify two distinct units, one belonging to the robot main body and a second one belonging to the instruction apparatus. In order to overcome the rejection, it is suggested to distinguish the two units by using different identifiers (e.g. "first" and "second") or, based on the filed disclosure at [0098], to rename the unit belonging to the instruction apparatus as "communication unit (35)". 
In Claim 2, The expression "the instruction apparatus is configured to reach the condition with the right for control on a plurality of the robots" is not clear because it leaves the reader in doubt as to the features required by the instruction apparatus in order to reach said condition. In order to overcome the rejection, it is suggested to amend the expression according to, for example, the filed disclosure [0092].  Accordingly, appropriate correction and/or clarification are earnestly solicited.

         Regarding claims 2-7, these claims are dependent upon independent claim 1, and therefore are also rejected under this section for at least containing the same deficiencies as the respective base claim. 

Examiner notes wherein the claims have been addressed below, in view of the prior art of record, as best understood by the Examiner in light of the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections provided herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emmertz et al (EP 2606404B1), hereinafter “Emmertz”.
Regarding claim 1, Emmertz discloses a robot system (e.g. via system and a method for providing safe remote access to a plurality of robot controllers positioned at a local site for a person positioned on a remote site) comprising: 
a robot (see fig. 1; see [0041] disclosing the system includes a plurality of robots)
          
    PNG
    media_image1.png
    820
    582
    media_image1.png
    Greyscale

including a robot main body having a receiving unit that receives a predetermined operation (see [0013] disclosing "an identifying component positioned at the local site capable of communicating with the server component and configured to receive an identifier indicating remote access approval from an operator who is physically present on the local site", see [0046] disclosing "The system also comprises an identifying component 10 positioned at the local site" and see [0069] disclosing "there are many possible embodiments of the identifying component. .. Other embodiments can use ... buttons on the robot"), 
                   
    PNG
    media_image2.png
    656
    453
    media_image2.png
    Greyscale

a control apparatus that controls actuation of the robot main body (see [0041] disclosing "robot controllers for controlling the robots"), 
and a transmitting unit that (see [0013] disclosing "a server component capable of communicating with the robot controllers"), 
when the receiving unit receives the operation, transmits information representing reception of the operation (see [0013] disclosing "the server component is configured to authorize remote access to the robot controllers based on information on local access received from the identifying component");
and an instruction apparatus having a receiving unit that receives the information transmitted by the transmitting unit (see [0041] disclosing "remote computer 2 located at the remote site and capable of communicating with the robot controllers via a network") and a first reporting unit (see [0041] disclosing "which has a special client tool designed to interface to the controllers and to present user interfaces necessary for service, installation, and commissioning"),
and instructing the control apparatus to execute an operation program, wherein when the instruction apparatus is in a condition with a right for control in which the instruction apparatus can instruct the control apparatus to execute the operation program, when the receiving unit receives the information (see [0038] "allowing the remote computer access to the robot controllers' functions when credentials have been authenticated at the robot controllers and when remote access to the robot controllers has been authorized at the server component"), 
the first reporting unit reports that the instruction apparatus is in the condition with the right for control (see [0038] disclosing "allowing the remote computer access to the robot controllers' functions" and see [0041] disclosing "the remote computer 2 is a laptop PC, which has a special client tool designed to interface to the controllers and to present user interfaces necessary for service, installation, and commissioning. In some cases, the client tool may be as simple as a web browser and the robot controller is equipped with a web server component, in other cases the client tool may be a complete PC program that communicates with the robot controller using proprietary or public protocols" --, where it is worth to notice that the process, disclosed by Emmertz, of granting access to the client web browser or program, so to send commands to the controllers, implies the notification (i.e. reporting) about the acquisition of the "right for control".).  
Regarding claim 2, Emmertz discloses wherein the instruction apparatus is configured to reach the condition with the right for control on a plurality of the robots (see 0041] disclosing "The system includes a plurality of robots and robot controllers").  
Regarding claim 3, Emmertz discloses further comprising a plurality of the instruction apparatuses, wherein the robot is instructed to execute the operation program from one of the plurality of instruction apparatuses (see [0050] disclosing "there can be many remote computers").  
Regarding claim 6, Emmertz discloses wherein the robot main body has a robot arm (see Fig. 1, where the drafted robot is equipped with an arm), and the receiving unit is a switch provided in the robot arm (see [0069] disclosing "there are many possible embodiments of the identifying component.  ... Other embodiments can use ... buttons on the robot"). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Emmertz, as set forth above in claim 1, in view of Murphy et al (EP 2958711), hereinafter “Murphy”.
Regarding claim 4, Emmertz discloses as discussed in claim 1. Emmertz is silent to disclose wherein the robot has a plurality of the robot main bodies, and the control apparatus is formed separately from the plurality of robot main bodies and independently controls actuation of the plurality of robot main bodies.  
However, in the same field of endeavour or analogous art, Murphy teaches the claimed features implemented in an industrial robot system comprising a manipulator movable about a plurality of axes, a robot controller, and an enabling unit connected to the robot controller, including an enabling switch that has to be activated to enable jogging of the robot. The present invention also relates to a method for controlling the industrial robot system. Murphy further teaches at [0065] "The robot system includes two manipulators 1 a-b, a positioner 50 movable about on axis, a robot controller 52 configured to control the movements of the manipulators 1 a-b as well as the positioner 50", see also fig. 6. 
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Emmertz to include the idea of controlling multiple robots with a single controller, as taught by Murphy, for the benefit of having a single enabling unit used for all manipulators and axes connected to the single robot controller. The client devices are provided with additional software to make it possible to jog the manipulator with the client devices, to modify the robot control program and input and output to the robot by means of the client devices, and to send a request to the robot controller for authorization to take over control of the robot during manual mode. This embodiment enables an operator to control the operation of a plurality of manipulators and axes in the same robot cell.
Regarding claim 5, Emmertz discloses as discussed in claim 1. Emmertz is silent to disclose wherein the control apparatus has a second reporting unit, and when the control apparatus can control actuation of the robot main body, when the receiving unit receives the operation, the second reporting unit reports that the control apparatus can control the actuation of the robot main body.  
However, in the same field of endeavour or analogous art, Murphy teaches the claimed features implemented in an industrial robot system comprising a manipulator movable about a plurality of axes, a robot controller, and an enabling unit connected to the robot controller, including an enabling switch that has to be activated to enable jogging of the robot. The present invention also relates to a method for controlling the industrial robot system. Murphy further teaches at [0024] ", the robot controller is configured to send a reply to the general-purpose device requesting authorization to inform whether the request was granted or denied".
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Emmertz to include the idea of controlling multiple robots with a single controller, as taught by Murphy, for the benefit of having a controller configured to send a reply to the general-purpose device requesting authorization to inform whether the request was granted or denied.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Emmertz, as set forth above in claim 1, in view of Meissner et al (US 2018/0200880), hereinafter “Meissner”.
Regarding claim 7, Emmertz discloses as discussed in claim 1. Emmertz is silent to disclose wherein the receiving unit is a force detection unit.
However, in the same field of endeavour or analogous art, Meissner teaches the claimed features implemented in a method for automatically determining an input command for a robot, which is input by manually exerting an external force on the robot; a method for the manually guided movement of the robot, wherein a thus determined movement command is executed. Meissner further teaches at [0006] "improve a command input for a robot" and [0056] "The force F could also be measured by means of a six-axis force (torque) sensor".
Therefore, it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Emmertz to include the idea of having a force sensor, as taught by Messier, for the benefit of automatically ascertaining an input command for a robot, wherein the input command is entered by manually exerting an external force onto the robot. The input command is ascertained on the basis of the joint force component attempting to cause a movement of the robot in only one robot joint coordinate sub-space which is specific to the input command. The joint forces are imprinted with the external force.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. – US/2013/0158708 to Emmertz – which is directed to a system and a method for providing safe remote access to a plurality of robot controllers positioned at a local site for a person positioned on a remote site. The system includes a plurality of robot controllers, each capable of receiving credentials and including an authentication component for authentication of the credentials, and an authorization component for handling authorization for access to the robot controller based on the result of the authentication, a remote computer located at a remote site and capable of communicating with the robot controllers and having an interface capable of receiving credentials and configured to send the credentials to the robot controllers, a server component capable of communicating with the robot controllers, and an identifying component positioned at the local site configured to receive proof of local access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 469-295-9067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAIME FIGUEROA/ Primary Examiner, AU 3664